Judgment and order unanimously affirmed, with costs. Memorandum: The findings of the trial court are incomplete and inadequate. The court awarded a stated sum but failed to allocate such amount between land and-buildings. It further failed to reveal what method it used in arriving at its determination. We have previously adverted to similar deficiencies in decisions in condemnation proceedings made in Monroe County Supreme Court (cf. Matter of City of Rochester [Genesee Crossroads], 30 A D 2d 1033; Matter of City of Rochester [Genesee Crossroads], 29 A D 2d 1045). To avoid the delays incident to a remand of the case for appropriate findings we have assumed the burden of re-evaluating the proof and making additional findings. (Cf. Shafer Bldg. Corp. v. State of New York, 29 A D 2d 832.) If repeated deficiencies by the trial court are continued in future cases we shall remand the matters for adequate findings to supply these deficiencies which the trial courts continue to make despite what we have written in the past. Upon the trial all experts agreed that the economic approach was the proper method of fixing values. We concur and further agree with one of respondents’ appraisers that the land and buildings should be valued as a single unit. We fix land value at $850,000. Gross rental income (estimated) from both buildings is found to be the annual sum of $230,000. Estimated annual expenses and allowances for vacancies is fixed at $55,000 leaving estimated net income of $175,000. We attribute therefrom to the land $51,000 ($850,000 at 6%) leaving the sum of $124,000 attributable to the improvements (including fixtures). This sum we capitalize at 11.5% (the opinion of the several experts ranged between 8.559% and 15%) which produces $1,078,260 (say $1,075,000) as the value of the improvements. These found land and improvement values ($1,075,000 plus $850,000) produce a total of $1,925,000 the value fixed by the trial court. (Appeal from judgment and order of Monroe Trial Term in action for permanent appropriation.) Present — Del Yecchio, J. P., Marsh, Moule, Bastow and Henry, JJ.